Citation Nr: 0630627	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  05-14 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for arteriosclerotic 
heart disease with a history of myocardial infarction, to 
include rheumatic heart disease, and if so, whether service 
connection is warranted. 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David A. Saadat, Counsel
INTRODUCTION

The veteran had active military service from July 1943 to 
November 1945.  

This case (which has been advanced on the docket) comes to 
the Board of Veterans' Appeals (Board) from an April 2004 
rating decision.  At an August 2006 hearing, the veteran 
(through his representative) raised a claim for service 
connection for post-traumatic stress disorder.  This matter 
has not been developed or certified for appeal, and is not 
inextricably intertwined with the issue now before the Board.  
Therefore, it is referred to the RO for appropriate action. 
 

FINDINGS OF FACT

1.  By a January 1989 rating decision, the RO denied service 
connection for a heart condition; the veteran did not appeal 
this rating decision; evidence received since the January 
1989 rating decision was not considered previously, is so 
significant that it must be reviewed in connection with the 
current claim for service connection, and raises a reasonable 
possibility of substantiating the claim.  

2.  A preponderance of the evidence is against a finding that 
the veteran's arteriosclerotic heart disease with a history 
of myocardial infarction, to include rheumatic heart disease, 
is related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented since the 
January 1989 final rating decision denying service connection 
for a heart condition, and this claim for service connection 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.156, 3.158, 3.160, 20.200, 20.302, 20.1103 
(2006).

2.  The criteria for service connection for arteriosclerotic 
heart disease with a history of myocardial infarction, to 
include rheumatic heart disease, have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to reopen 

The veteran essentially claims that while serving in the Navy 
in World War II, he was hospitalized twice on Midway Island, 
and once on a ship (the USS Hendry) which was returning to 
the United States.  The symptoms for which he was treated 
apparently included joint pain and swelling, a full-body 
rash, and "aggravated" breathing.  He asserts that shortly 
after separation from active duty, he fell ill again and a 
private physician ("Dr. Joseph Sedaro") diagnosed his 
symptoms as rheumatic fever.  Dr. Sedaro (long since 
deceased) apparently told the veteran that these symptoms had 
actually manifested while the veteran was on active duty.  In 
any case, the veteran asserts that he has essentially been 
treated for rheumatic fever since active duty and that it has 
led to severe cardiac complications and multiple bypass 
operations.  He thus seeks service connection for 
arteriosclerotic heart disease with a history of myocardial 
infarction and rheumatic heart disease.  

This claim for service connection has been denied before, 
including by the Board in January 1980 and (more recently) by 
the RO in January 1989.  The veteran was advised of this 
rating decision in a January 1989 letter.  However, he did 
not file a notice of disagreement and that rating decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.200, 20.302(a), 20.1103. 

In a March 1999 written statement, he indicated that he was 
again seeking service connection for a heart condition, 
including rheumatic fever.  In a June 1999 letter, the RO 
advised the veteran that he needed to submit new and material 
evidence to reopen his claim (i.e., evidence showing that he 
suffered from rheumatic heart disease and that the condition 
was incurred in or aggravated by military service).  The 
veteran did not respond to this request for information in 
the ensuing year.  Where evidence requested in connection 
with a claim to reopen is not furnished within one year after 
the date of request, the claim will be considered abandoned.  
After the expiration of one year, further action will not be 
taken unless a new claim is received.  Should the right to 
benefits be finally established, compensation based on such 
evidence shall commence not earlier than the date of filing 
the new claim.  See 38 C.F.R. § 3.158.  Thus, the veteran 
effectively abandoned his claim of March 1999.  

In a July 2003 written statement, the veteran indicated that 
he was again seeking service connection for a "rheumatic 
fever condition."  

By an April 2004 rating decision, the RO reopened the 
veteran's claim but denied it on the merits.  Nevertheless, 
the Board is not bound by the RO's findings and must itself 
determine whether new and material evidence has been received 
since the January 1989 final rating decision.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

To reopen the claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  Only 
evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

Evidence obtained in connection with the attempt to reopen 
includes a hand-drawn map (submitted in August 2006 with 
waiver of prior RO review, see 38 C.F.R. § 20.1304(c)) of the 
veteran's various stations during his World War II tour of 
duty, including specific notations as to which ships he 
served on and when, as well as which islands he visited.  
This document was not considered previously, is so 
significant that it must be reviewed in connection with the 
current claim, and raises a reasonable possibility of 
substantiating the claim (in that it provides previously 
unknown details about where he was apparently treated in 
service).  Accordingly, the petition to reopen is granted, 
and any failure of VA to fulfill its duties to notify and 
assist with regard to the veteran's claim to reopen is 
harmless error.  

Consideration may be given to the entire evidence of record 
without regard to any prior denials, and (as detailed below) 
there is sufficient evidence for the Board to make a 
determination on this claim for service connection.  VA's 
duties to notify and assist with regard to the claim for 
service connection on the merits is also included below. 

II.  Service connection on the merits

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.   "Service connection" basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).

A veteran may also be granted service connection for 
cardiovascular disorders, although not otherwise established 
as incurred in service, if the condition was manifested to a 
10 percent degree within one year following service.  38 
U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  Finally, a veteran may also establish service 
connection if all of the evidence, including that pertaining 
to service, shows that a disease first diagnosed after 
service was incurred in service.  38 C.F.R. § 3.303(d).

The veteran has a current cardiac disability.  A February 
2005 VA outpatient notation indicates that he is status-post 
coronary artery bypass grafts in 1995 with angioplasties in 
1995 and 1997, and that he has a history of myocardial 
infarction times two.  Following this outpatient visit, he 
was assessed as having controlled coronary artery disease.  

The key problem with the veteran's claim is that service 
medical records do not reflect any complaints of or treatment 
for a heart condition.  For example, at his April 1943 
induction examination, his cardiovascular system was normal, 
as was a chest x-ray.  A July 1943 examination revealed 
normal heart and blood vessels and a chest x-ray was 
negative.  He was examined and found physically fit for 
transfer in September 1943, September 1945, and October 1945.  
A November 1945 chest x-ray was negative.  The veteran's 
November 1945 separation examination report indicates no 
reported history of illness or injury, and his cardiovascular 
system (heart, arteries, veins, and pulse) were found normal.  
There is no mention in this report (or in any of the service 
medical records, for that matter) of any complaints of, 
previous hospitalizations due to, or other treatment for 
cardiac symptoms, joint swelling, breathing problems, skin 
rash, or rheumatic fever.  At the August 2006 hearing, the 
veteran testified that he was not diagnosed with rheumatic 
fever during service.  Rather, he indicated that after he 
returned home from service, is private doctor told him that 
he had rheumatic fever and that he had probably had it for 
months.  

There is no indication that service medical records are 
missing.  Nevertheless, in a January 1989 letter, the RO 
advised the veteran that in June 1988 the National Personnel 
Records Center (NPRC) had obtained a number of magnetic tapes 
from the National Research Council containing basic extract 
information regarding admissions to Army hospitals from 1942 
to 1945 and from 1950 to 1954.  These were ancillary records 
that were being used to reconstruct information that was 
destroyed in a 1973 fire at the NPRC.  These recently-
discovered Army records only covered periods to 1942 to 1945 
and 1950 to 1954.  As of January 1989, the NPRC only had 
records available for 1944 and 1945, and from 1950 to 1954.  
However, due to technical problems in converting the magnetic 
tapes, records from 1942 and 1943 would be unavailable until 
some time in the future.  The RO advised the veteran that it 
would request records from 1943 when it learned of their 
availability.

While the RO did not follow up this letter with an update 
about the 1943 records, this is immaterial because the 
veteran has never claimed that he was treated for symptoms of 
rheumatic fever in 1943.  At his Board hearing, he testified 
that the in-service treatments/hospitalizations for 
conditions that he believes are related to his heart disease 
occurred in 1944.  This assertion is echoed by the notations 
on the hand-drawn map submitted at the recent hearing.

At this hearing, the veteran's representative also asserted 
that the veteran is a veteran of combat, and therefore 
entitled to an evidentiary presumption concerning service 
incurrence.  Specifically, the representative argued that 
because the veteran had been aboard the USS Hendry as it was 
following the USS Indianapolis (a ship that later sank during 
the war), this was combat service.  In the case of a veteran 
who engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war, the Secretary of VA shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

While the veteran unquestionably served his country with 
honor, the evidence does not confirm that he was in combat.  
His Navy "Notice of Separation" does not reflect that he 
received a Purple Heart or other medal indicating exposure to 
combat.  At his hearing, he specifically denied that he had 
been involved in any "real combat" during active duty and 
he has never suggested that circumstances, conditions, or 
hardships of combat had anything to do with the disability 
for which he seeks service connection (essentially a cardiac 
condition).  Therefore the evidentiary presumptions afforded 
by 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are not 
applicable in this case.    

The next question is whether the evidence shows that the 
veteran manifested a cardiovascular disability within a 
compensable degree within a year of his separation from 
active duty in November 1945.  As noted above, the veteran 
has asserted that Dr. Sedaro treated him for rheumatic fever 
shortly after discharge through 1954.  However, Dr. Sedaro 
passed away many years ago and his records are apparently 
unavailable (attempts were made to get them in November 2003 
and December 2003, to no avail).  The veteran has testified 
that he was subsequently treated by a "Dr. Morton Goldman" 
and then a "Dr. William Fishman," both cardiologists at 
what was once called Skokie Valley Hospital (now Rush 
Presbyterian Hospital).  

The RO has attempted (unsuccessfully) to get records from 
these physicians, such as in October 2003 and November 2003.  
At the hearing, the veteran and his representative were given 
30 days to obtain records from Rush Presbyterian, but it does 
not appear that these records were obtained.  The veteran and 
his representative have not provided the Board with any 
update on attempts to seek the records or additional 
information to allow VA to assist in trying to obtain any 
potentially relevant outstanding records.  VA's duty to 
assist the veteran in developing the facts and evidence 
pertinent to a claim is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  It is the 
responsibility of veterans to cooperate with VA.  See Olson 
v. Principi, 3 Vet. App. 480, 483 (1992).  In any case, the 
Rush Presbyterian records would most likely would reflect 
treatment of the veteran beginning around 1954, nearly 10 
years after separation from active duty and long passed the 
one-year presumptive period referenced in 38 C.F.R. § 3.307.   

The veteran has also asserted that he was treated for heart 
problems at the VA Hospital in Hines, Illinois, beginning in 
1951.  The RO actually obtained records from this facility in 
April 2004.  The documents reflect treatment and surgery for 
a tumor of the larynx, beginning in November 1952.  
Interestingly, none of these records (including the reports 
of hospitalizations in November 1952 and January 1953) 
reference any prior history of cardiac symptoms or rheumatic 
fever.  Even if the records obtained from the Hines VA 
Hospital had confirmed treatment of the veteran for a cardiac 
disability in 1951, this would have been at least four years 
after separation from active duty, and thus far past the one-
year presumptive period referenced in 38 C.F.R. § 3.307.  
Indeed, the earliest record reflecting treatment for of the 
veteran for a cardiac disability is a VA hospitalization 
report dated in January 1977, in which it was noted that he 
had a five-year history of hypertension and that he had had 
been told - five years before the January 1977 admission - 
that he had heart strain.  At his discharge from the 
hospital, he was diagnosed as having atherosclerotic heart 
disease, hypertension, and presumed coronary artery disease.  
This was dated in February 1977, over thirty years after 
separation from active duty.  

As there is no probative evidence that the veteran engaged in 
combat with the enemy or that he was treated in service or 
within a year after separation for arteriosclerotic heart 
disease or rheumatic heart disease, and as no physician has 
opined that the veteran's current heart disease is causally 
related to an incident of his active service, the 
preponderance of the evidence is against the claim for 
service connection.  While the veteran may sincerely believe 
that his diagnosed cardiac condition is related to service, 
as a layperson without medical expertise, he is not qualified 
to address questions requiring medical training for 
resolution (such as a diagnosis or medical opinion as to 
etiology).  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Therefore, the claim for service connection for 
arteriosclerotic heart disease with a history of myocardial 
infarction, to include rheumatic heart disease, must be 
denied.  The doctrine of reasonable doubt does not apply 
because the preponderance of the evidence is against the 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

III.  Duties to notify and assist

Proper notice must be provided to a claimant before the 
initial VA decision on a claim for benefits and must:  (1) 
inform the claimant about the information and evidence not of 
record necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
In an August 2003 letter, VA clearly advised the veteran of 
the first, second, and third elements required by Pelegrini 
II.  The veteran was also informed of his and VA's respective 
duties for obtaining evidence.  Notably, this letter was sent 
prior to the initial adjudication of his claim in an April 
2004 rating decision.  

VA has never explicitly asked the veteran to provide "any 
evidence in [his] possession that pertains" to his claim, 
but he has effectively been notified of the need to provide 
such evidence.  The August 2003 letter contained these 
sentences:  "[W]e need additional information and evidence. 
. . . We need evidence showing that the [rheumatic heart 
condition] existed from military service to the present time 
. . . Send us any medical reports you have. . . . You must 
give us enough information about your records so that we can 
request them from the person or agency that has them."  In a 
March 2006 letter, VA advised the veteran that "[i]f you 
have any information or evidence that you have not previously 
told us about or given to us, and that information or 
evidence concerns the level of your disability or when it 
began, please tell us or give us that evidence now."  Under 
these circumstances the veteran has effectively been informed 
of the need to submit relevant evidence in his possession. 

In its March 2006 letter, VA also specifically notified the 
veteran about disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although this particular notice was provided after the 
initial adjudication of the veteran's claim, he was not 
prejudiced thereby because this was harmless error.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  VA has 
satisfied its notice requirements and has adjudicated and 
readjudicated the claim for service connection during this 
appeal (in an April 2004 rating decision and a March 2005 
statement of the case).  Remanding this case simply for 
another readjudication following the March 2006 letter would 
only serve to delay a Board decision on the merits.  

Relevant service, VA, and private medical records have been 
obtained, as has the transcript of the veteran's August 2006 
Board hearing.  While the veteran indicated at his hearing 
that there were outstanding medical records pertaining to his 
claim, he was given 30 days to seek and obtain these records 
and failed to do so.  As detailed above, the evidence does 
not establish that the veteran suffered a cardiac condition 
in service or manifested cardiac disease or symptoms to a 
compensable degree within a year of discharge.  Because the 
evidence does not satisfy subparagraph (B) of 38 C.F.R. 
§ 3.159(c)(4), in that there is no evidence that the veteran 
was treated for any kind of heart-related condition during 
active service, VA has no duty to seek a medical opinion in 
this case.  

In short, VA's applicable duties to notify and assist the 
veteran were satisfied in this case, and additional 
development would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Thus, the veteran is 
not prejudiced by the Board's  adjudication of this claim.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for arteriosclerotic heart disease 
with a history of myocardial infarction, to include rheumatic 
heart disease, is reopened, and the appeal is granted to that 
extent.

The claim for service connection for arteriosclerotic heart 
disease with a history of myocardial infarction, to include 
rheumatic heart disease, on the merits, is denied.  



____________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


